PER CURIAM
Petitioner seeks review of final orders of the Board of Parole, dated July 22, 1987, and September 15, 1987, that recalculated his release date. We dismiss the appeal as moot.
In Erbs v. Board of Parole, 90 Or App 253, 257, 752 P2d 318 (1988), we held that petitioner was entitled to unconditional release from the custody of the Department of Corrections on July 16, 1986, because his sentence was then completed. After his release, the Board no longer had authority over petitioner. Erbs v. Board of Parole, supra. Because he is no longer subject to the orders entered by the Board, the issue he raises on review is moot.
Dismissed as moot.